Citation Nr: 0530788	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the claimed service-
connected right knee disability.  

3.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to the claimed service-
connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2001 and November 2002 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
December 2001 RO decision denied a claim of service 
connection for a bilateral knee disorder.  The November 2002 
RO decision denied claims of service connection for a right 
knee disorder, and service connection for left knee and left 
shoulder disorders, to include as secondary to a right knee 
disorder.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims on appeal, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.  

2.  A right knee disorder was not incurred in, or aggravated 
by, active service.  

3.  The veteran has no service-connected disability.  

4.  Left knee and left shoulder disorders were not incurred 
in, or aggravated by, active service, and neither disorder is 
shown to be secondary to any service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  

2.  The criteria for the establishment of service connection 
for a left knee disorder, to include as secondary to service-
connected disability, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).  

3.  The criteria for the establishment of service connection 
for a left shoulder disorder, to include as secondary to 
service-connected disability, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claims on appeal, the Board must first determine whether the 
veteran has been apprised of the law and regulations 
applicable to the claims for service connection and secondary 
service connection; the evidence that would be necessary to 
substantiate each of these claims; and whether each claim on 
appeal has been fully developed in accordance with the VCAA 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

The veteran's claim of service connection for a right knee 
disorder was received at the RO in July 2001, and the claim 
was denied in a December 2001 RO decision.  The claims of 
service connection for left knee and left shoulder disorders, 
to include as secondary to service-connected disability, were 
received at the RO in October 2002, and denied in a November 
2002 RO decision.  The RO provided prior notice of VCAA as to 
each claim, having issued a VCAA notice letter in September 
2001, regarding the bilateral knee disorder, and in March and 
October 2002, regarding the right and left knees and left 
shoulder claims.  Therefore, as to each of the claims on 
appeal, the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide these claims on appeal 
would not be prejudicial to the claimant.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate either claim on appeal.  
See 38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts obtain relevant records 
in support of the claims on appeal.  38 U.S.C.A. § 5103A (a), 
(b), (c).  Although the veteran asserts that certain service 
medical records are missing, or that those on file are 
altered, there is no basis for either contention.  As will be 
noted below, the veteran's primary contention is that he 
underwent a right knee surgery while serving on active 
military duty; that this procedure resulted in right knee 
residual symptoms; which in turn led to a left knee disorder, 
and which in turn caused him to lose his balance on an 
occasion, resulting in an injury to his left shoulder.

However, apart from the veteran's assertion, there is no 
evidence or contextual suggestion of missing records.  As 
will be explained below, the latter is particularly 
important, because such records as are on file directly belie 
the veteran's contention of the asserted right knee surgery.  

Apart from the context of his contention, records from that 
facility were requested, but hospital reported it had no 
records on file - to be expected given that such records 
storage would have been out of the normal practice of a 
military medical facility, which does not maintain records 
beyond the stay of the treated servicemember.  

The RO contacted the National Personnel Records Center 
(NPRC), the appropriate records depository of discharged 
service members, but no additional service medical records 
were found.  Instead, it appears that the service medical 
records as obtained are complete.  The veteran and his spouse 
also testified in August 2005 to the effect that there are no 
additional sources of records, other than those already 
contacted, exist.  All available records have been obtained, 
and the RO afforded the veteran a VA examination in July 
2002.  

The record also indicates that the veteran was provided with 
copies of the December 2001, and November 2002 RO rating 
decisions setting forth the general requirements of 
applicable law pertaining to evidence to support each of the 
claims on appeal.  The general advisement was reiterated in 
the Statement of the Case (SOC) dated in April 2004 and SSOC 
dated in January 2005 (erroneously captioned as a SOC).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other available evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review as to each of the claims on appeal.  

The Merits of the Claims 

The veteran argues that he underwent right knee surgery in 
service at the Beaumont Army Hospital in August, September or 
November 1968.  The veteran asserts that his current right 
knee disorder, status post total replacement, is a result of 
service.  He also asserts that he acquired a left knee 
disorder secondary to his right knee disability, and that his 
knee disabilities caused him to fall and injure his left 
shoulder, resulting in a left shoulder disability.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2003), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection: to show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  (Emphasis 
added).  

In Savage, it was held that Section 3.303 does not relieve a 
claimant of the burden of providing a medical nexus.  Rather, 
a claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.  

Service medical records show no right knee injury, surgery or 
disability incurred in service or aggravated therein.  While 
a report of medical history included the veteran's disclosure 
of a history of a trick or locked knee, he denied any history 
of arthritis or rheumatism; bone, joint or other deformity; 
lameness; or broken bones.  Significantly, on actual physical 
examination the veteran was found to be normal as to the 
lower extremities.  The examiner specifically found no 
defects or diagnoses.  

Service medical records are entirely silent for any right 
knee injury, treatment, surgery, or disability, including at 
separation from service in September 1969.  The veteran was 
seen in November 1967 and April 1968 for a sliver of metal in 
his left leg, both of which were removed without further 
notation.  Service medical records were requested and 
obtained from the Beaumont Army Medical Hospital.  These 
records demonstrate treatment in 1969 for a disorder not 
pertinent to the appeal.  Treatment for a right knee 
disorder, to include claimed surgery in 1968, is not shown.  

On separation examination in August 1969, the veteran again 
reported a history of a trick or locked knee.  However, the 
physician obtaining the Report of Medical History from the 
veteran noted that the veteran's locked knee was, "[I]n the 
past-treated-No sequelae."  Additionally, the veteran 
specifically denied any past operations (Question #31, Report 
of Medical History, August 22, 1969) and the veteran denied 
any treatment at clinics, physicians, healers or other 
practitioners within the past 5 years (Question #34, Report 
of Medical History, August 22, 1969).  Such a report directly 
belies the veteran's current assertion that he underwent 
surgery at a military medical facility for a right knee 
disorder.

The associated Report of Medical examination indicates that 
while the veteran was found to have a scar above and below 
the right knee, his lower extremities were, "normal."  
Although the veteran through his representative presently 
asserts that the presence of a scar on the right knee is 
indicative of a surgery, the Board cannot conclude such 
without a speculative leap - such is not contemplated within 
the benefit-of-the-doubt doctrine.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  There was no significant 
interval medical history, and no defect or diagnosis 
regarding the right knee.  

The above service medical records show only the notation of a 
history of a locked knee upon entry (and separation) from 
service, without notation of any knee disability, right or 
left, on examination.  That is, no knee disorder was shown on 
examination for acceptance into active duty.  Accordingly, 
the presumption of sound condition at entry into service is 
not rebutted in the first instance, and further discussion is 
not indicated.  See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995) (A 
history provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition).  

Additionally, the veteran does not argue that a right knee 
condition was aggravated in service-the veteran argues that 
he injured his right knee in service so as to require 
surgery.  The salient point is that no objective evidence of 
record supports his assertions on appeal, as detailed below, 
including the veteran's own answers to questions #31 and #34 
entered on his Report of Medical History at separation from 
service in 1969.  As detailed below, the central question 
raised by the appeal is not whether the veteran had right 
knee symptoms in service, but whether those symptoms were 
chronic in nature, or continuous thereafter, so as to warrant 
service connection.  The post-service evidence of record 
answers that question in the negative.  

The post-service medical evidence of record shows initial 
treatment in January 1998 for "mild" right knee 
degenerative arthritis following a November 1997 right knee 
degenerative medial meniscus tear injury, with notation of a 
prior right knee disorder from "1978."  See Cary 
Orthopaedic & Sports Medicine Specialists, Reports of January 
2, and 30, 1998.  The January 2, 1998 private treatment 
record demonstrates a history of bilateral knee pain for 
years, "but particularly over the last two months, the right 
knee has been painful."  (Emphasis added).  The veteran 
reported that he had a history of an arthroscopy for a 
cartilage tear in the right knee in 1978.  Neither the 
veteran nor the private examiner made any reference to the 
veteran's prior military service.  Additional private 
treatment records show that the veteran underwent a total 
right knee joint replacement surgery in January 2001 and a 
total left knee joint arthroplasty surgery in October 2001.  
Additional pertinent diagnoses include obesity.  No record 
makes any reference to the veteran's prior service.  

Private medical records also show initial treatment for left 
knee osteoarthritis in July 2000, with notation that the 
disorder was incurred two months earlier, with left knee pain 
for the past "several weeks."  (Emphasis added).  See 
private treatment record of H.L. Moss, M.D., dated July 17, 
2000.  

Private treatment records of September 2002 show treatment 
for a left shoulder injury in August 2002, when the veteran 
fell coming out of a barn and landed on his left shoulder.  
No reference was made to the veteran's prior service.  

On VA examination in July 2002, the veteran reported a 
history of a bilateral knee injury in service, with three 
weeks of physical therapy and crutches before being returned 
to full duty.  The veteran's also reported history of a right 
knee surgery in 1970, left knee surgery in 1971, and 
bilateral knee surgeries in 1975 and in 1990, with a total 
right knee replacement in 2001 and total left knee 
replacement in 2002.  On examination, the veteran weighed 295 
pounds at six feet tall.  The diagnosis was right and left 
total knee replacements, with residuals.  The examiner made 
no reference to the veteran's prior service.  

Lay evidence is also of record, consisting of the veteran's 
testimony in September 2004 and August 2005, and the lay 
statements of J.P. and B.J.M., dated in December 2001.  While 
the lay statement of Mr. P. indicates that the veteran 
initially injured his knee while stationed in Vietnam, the 
veteran's service personnel and administrative records do not 
support this assertion.  At the personal hearing in September 
2004, the veteran and his spouse both admitted that Mr. P's 
statement contains an error since the veteran was never in 
Vietnam.  The lay statement of Mr. M. indicates that the 
veteran was hospitalized for surgery on both of his knees.  
(Emphasis added).  

Apart from the factual inconsistencies which these statements 
present when examined with the veteran's current contentions, 
the lay statements are not credible - as noted, the service 
medical records directly belie the assertion of an in-service 
right knee surgery.  The earlier service medical records are 
clearly entitled to more probative weight, because they were 
generated with a view towards ascertaining the veteran's 
then-contemporaneous physical readiness for military service.  
These are ass opposed to the veteran's current statement and 
those of the service colleagues, which are both contradicted 
by the record and generated in an attempt to obtain 
compensation.  the specific purpose of diagnosis and 
treatment, as opposed to medical reports generated during the 
course of the appellant's current claim for service 
connection.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Flynn v. 
Brown, 6 Vet. App. 500, 503 (1994).

The claims on appeal must be denied as against the weight of 
the evidence of record-primarily, service medical and post-
service medical evidence.  The service medical and personnel 
records, as well as the post-service medical evidence of 
records, show no chronic right knee disability in service, no 
arthritis of the knee within one year of separation from 
service in September 1969, no continuity of right knee 
symptomatology for many years after the veteran's separation 
from service, and no current right or left knee or left 
shoulder disability due to such service or service-connected 
disability.  



While the veteran may strongly believe that service 
connection is warranted, the medical evidence suggests 
otherwise, and tends not to support this lay belief.  A lay 
person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.  In this case, no medical 
evidence supports the veteran's assertions on appeal.  
Accordingly, the claims must be denied.  McManaway, 13 Vet. 
App. at 66.  

With no competent evidence, other than the veteran's own non-
medically trained opinion, as well as that of his spouse and 
the lay statements of two of his friends, of a medical nexus 
between the veteran's current right knee, left knee and left 
shoulder disorders and his prior military service, the claims 
on appeal must be denied on all bases.  See Voerth v. West, 
13 Vet. App. 117 (1999).  

Significantly, the September 2001, March and October 2002, 
and March 2005 VCAA notices advised the veteran of his need 
to submit, or at least identify, medical evidence which 
associates his current right and left knee and left shoulder 
disorders with his prior service.  The veteran neither 
submitted such evidence, nor did he identify any such 
available evidence.  While he identified Dr. Frambrough as 
having provided right knee treatment in 1971, the RO was 
advised in April 2002 that these records were no longer 
available.  The VA has assisted the veteran by collecting all 
available private medical evidence, but this evidence does 
not favor his claims on appeal.  Accordingly, with the above 
evidence of record, each of the claims on appeal is properly 
denied.  See McManaway, 13 Vet. App. at 66.  









ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a left shoulder disability is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


